DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11, and 13-20 are allowed since, as pointed out by Applicant in Remarks dated 08/15/2022, page 7, lines 10-21, certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1 and 11, “charg(ing) or discharge(ing) the first scan line and a second scan line among the plurality of scan lines during a non-display period following the subframe period; wherein the second scan line is different from the first scan line, and the second scan line is not scanned in the subframe period”. The closest prior art of record, Somerville (US 9,280,930) discloses a control circuit (Fig. 1, (20), and col. 5, lines 46-60)) configured to control a display panel (Fig. 1, and col. 5, lines 29-32), the display panel comprising a plurality of subpixels (Fig. 1, (55) and a plurality of scan lines (Fig. 1, (54) coupled to the plurality of subpixels (Fig. 1, (55), the control circuit (Fig. 1, (2), and col. 5, lines 46-60) comprising: a driving circuit (Fig. 1, (40), and col. 6, lines 57-60)), configured to scan a first scan line among the plurality of scan lines (Fig. 1, first scan line (54) at the top, and col. 9, lines 30-41) to turn on at least one of the plurality of subpixels (Fig. 1, (55), and col. 9, lines 30-41) coupled to the first scanline (Fig. 1, (54), Fig. 3, (First row T2), and col. 9, lines 36-39) during a subframe period among a display frame period (col. 7, lines 42-45); and a scan pre-charge circuit (Fig. 1, (41), configured to discharge (col. 9, lines 40-41) a second scan line among the plurality of scan lines (Fig. 3, (Select Time T3, after Second row T2), and (col. 9, lines 40-41)) during a non-display period (Fig. 3, Select Time T3, after Second row T2)) following the subframe period (following First row T2); wherein the second scan line is different from the first scan line (col. 9, lines 30-21).
However, Summerville, singular or in combination, and with all the other limitations of the claims, fails to anticipate or render the above underline limitations obvious. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692